FILED
Jan 25, 2019
10:31 AM(ET)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
JACK T. HUFFAKER, ) Docket No. 2017-03-1196
Employee, )
Vv. )
CAC OF KNOX COUNTY, ) State File No. 13120-2016
Employer, )
And )
TENNESSEE MUNICIPAL LEAGUE  )_ Judge Lisa A. Lowe
RISK MANAGEMENT-THE POOL, )
Carrier. )

 

EXPEDITED HEARING ORDER DENYING BENEFITS
(DECISION ON THE RECORD)

 

This matter initially came before the Court for an Expedited Hearing on August
14, 2018. Following that hearing, the Court found Mr. Huffaker established entitlement
to medical evaluations of his knee and back, which CAC provided.

On November 28, Mr. Huffaker filed a motion seeking MRIs of his neck,
shoulders, elbows, arms, and left leg and a second opinion on his ankle. The Court
considered the motion as a request for expedited hearing on the record and issued a
docketing notice. The parties agreed on a January 18, 2019 deadline for submission of
information, objections to items listed in the docketing notice, and position statements.
Both parties submitted position statements.

The legal issue is whether Mr. Huffaker is likely to establish at a hearing on the
merits his entitlement to the requested MRIs and second opinion for his ankle. For the
following reasons, the Court holds he did not come forward with sufficient evidence to
meet his burden and denies the requested relief.
History of Claim

Mr. Huffaker’s work injury occurred when he fell while exiting his bus. After
some initial treatment, orthopedist Dr. William R. Fly provided conservative treatment
including a boot walker and physical therapy from February to June 2016. Due to Mr.
Huffaker’s persistent left-ankle swelling, Dr. Fly referred him to fellow orthopedist and
foot specialist Dr. Mary Testerman. Dr. Testerman treated him from June to November
2016 with medications and physical therapy then released him with permanent
restrictions and an impairment rating.

Following the first Expedited Hearing, the Court held that Mr. Huffaker presented
sufficient evidence entitling him to a panel of physicians for evaluation and treatment of
any work-related back or knee injury but not evaluations of his elbows or shoulders. As a
result of that order, CAC provided two panels of orthopedic physicians, and Mr. Huffaker
selected Dr. Michael Casey for evaluation of his knee and Dr. Colin Booth for his back.

Dr. Casey evaluated Mr. Huffaker and noted:

I do not feel that over two years later that this is truly an event from his fall.
My diagnosis today is more patellofemoral pain with some early
patellofemoral wear. I see no other evidence of internal derangement. I do
not feel that this is directly related to his workers’ compensation injury
back in February 2016.

Dr. Booth evaluated Mr. Huffaker and wrote “the patient’s issues are due to
degenerative disc disease, which is long standing. His injury may have aggravated these
symptoms but at two years out, I cannot say his current symptoms are due to any work
injury.”

Having received the above opinions, Mr. Huffaker requested MRIs of his neck,
shoulders, elbows, arms, and left leg. Additionally, he was not satisfied with the ankle
treatment received from Drs. Fly and Testerman and requested a second opinion under
Tennessee Code Annotated section 50-6-204(3)(C) (2018).

CAC argued it provided Mr. Huffaker medical treatment related to his work injury
and he is not entitled to a second opinion of his ankle injury. Further, neither Dr. Casey
nor Dr. Booth related Mr. Huffaker’s current complaints to the work injury, and no
treating physician recommended the requested MRIs. Finally, CAC argued Mr.
Huffaker’s request for additional treatment should be denied because he offered no
medical proof establishing a connection between his current need for treatment and the

work injury.
Findings of Fact and Conclusions of Law

Mr. Huffaker need not prove every element by a preponderance of the evidence to
receive relief at an expedited hearing. Instead, he must present sufficient evidence
showing he would likely prevail at a hearing on the merits. McCord v. Advantage
Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

To prove a compensable injury, Mr. Huffaker must establish that the injury arose
primarily out of and in the course and scope of employment. To establish that the injury
arose primarily out of the employment, he must show “to a reasonable degree of medical
certainty that [the injury] contributed more than fifty percent (50%) in causing the death,
disablement or need for medical treatment, considering all causes.” The term “reasonable
degree of medical certainty” means that “in the opinion of the physician, it is more likely
than not considering all causes, as opposed to speculation or possibility.” See Tenn.
Code Ann. §50-6-102(14)(C)-(D). Thus, causation must be established by expert medical
testimony.

First, Mr. Huffaker seeks MRIs, which no physician recommended, for multiple
body parts. Although the Court is aware of Mr. Huffaker’s sincerely held belief that his
current conditions and need for treatment arose primarily out of his work injury, his lay
opinion alone is legally insufficient to establish the essential element of medical
causation. Thus, the Court holds Mr. Huffaker failed to establish he is likely to prevail at
a hearing on the merits that he is entitled to the requested MRIs.

Second, Mr. Huffaker seeks a second opinion for his ankle under Tennessee Code
Annotated section 50-6-204(3)(C), which affords an employee a second opinion on the
issue of surgery and diagnosis. Petty v. Convention Prod. Rigging, 2016 TN Wrk. Comp.
App. Bd. LEXIS 95, at *19-21 (Dec. 29, 2016). None of the treating physicians
recommended surgery. Therefore, the Court holds Mr. Huffaker failed to establish he is
likely to prevail at a hearing on the merits that he is entitled to a second opinion.

IT IS, THEREFORE, ORDERED as follows:

1. CAC is not obligated to provide the requested MRIs or a second opinion on his
ankle injury. However, Mr. Huffaker may return to Dr. Testerman for ongoing
reasonable, necessary, and related medical treatment for his work-related left ankle
injury.

2. This matter is set for a Status Hearing/Scheduling Conference on March 28,
2019, at 2:30 p.m. Eastern Time. The parties must call 865-594-0109 or 855-
383-0003 toll-free to participate in the Status Hearing. Failure to appear by
telephone may result in a determination of the issues without the party’s
participation.
ENTERED on January 25, 2019.

nb au

LISA A. LOWE, JUDGE
Court of Workers’ Compensation Claims

APPENDIX

Technical Record:

L.

CHNAAKARWH

10.

Exhibits:

9.
10.

11.
12.
Ly
14.
LS.

16.

Petition for Benefit Determination

Dispute Certification Notice

Motion for Extension of Time

Order Granting Motion for Extension of Time

Order Granting Employee’s Second Motion for Extension of Time
Request for Expedited Hearing

Expedited Hearing Order Granting Medical Benefits

Motion for Further Diagnostic Testing with photographs
Employer’s Response and Memorandum in Opposition to Employee’s Motion
for Further Diagnostic Testing

Mr. Huffaker’s position statement (email dated January 13, 2019)

Affidavit of Jack T. Huffaker

Hand-written Statement of Jack T. Huffaker

First Report of Work Injury

MRI of Outpatient Diagnostic Center at Knoxville, dated March 7, 2016
Panel of Physicians, Form C-42, Selection Date of February 19, 2016
Medical Report of Dr. M. Chris Testerman, dated November 8, 2016
Medical Records of Knoxville Orthopedic Clinic

Photographs of Lower Extremities

Text Message to Susan Dowling, dated August 29, 2016

Email of Kellie Earls, dated October 12, 2016

Affidavit of Kellie Earls

Executed Panel of Physicians for Back Injury
Executed Panel of Physicians for Knee Injury
August 30, 2018 letter from The Poole to Mr. Huffaker

September 26, 2018 Medical Record of Dr. Michael Casey and causation
response

October 3, 2018 Medical Record of Dr. Colin Booth
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on January 25, 2019.

 

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail ;
Jack T. Huffaker, xX xX Jack T. Huffaker
| Self-Represented 516 Kay Drive
Employee Strawberry Plains, TN 37871
_ - debandjack@comeast.net
Hanson R. Tipton, x htripton(@watsonroach.com
Employer’s Attorney

 

 

 

 

 

 

 

   

q)
4 el
RUM, Court Cler
WC.CourtClerk@tn.gov